 



Exhibit 10.2
STAY BONUS AGREEMENT
     This Stay Bonus Agreement (this “Agreement”) is made as of February 6, 2007
by and between Wellco Enterprises, Inc., a North Carolina corporation (the
“Company”), and Tammy Francis (“Executive”).
     WHEREAS, Executive currently serves as an officer of the Company;
     WHEREAS, the Company proposes to enter into an Agreement and Plan of Merger
with Wasatch Merger Sub, Inc. and Wasatch Boot Holdings, Inc. pursuant to which
the Company is to be merged with Wasatch Merger Sub, Inc. and as a result of
such merger shares of the Company’s common stock are to be converted into the
right to receive an amount of cash set forth in such Agreement and Plan of
Merger, as it may be amended from time to time (such merger transaction and any
other merger transaction to which the Company is a constituent party and
pursuant to which the shares of common stock of the Company are to be converted
into the right to receive cash, other property or the securities of another
entity, or any sale of all or substantially all of the Company’s assets are
referred herein as a “Company Sale Event”); and
     WHEREAS, the Company wishes to provide an incentive to Executive to remain
an employee of the Company through the effective date of the consummation of a
Company Sale Event (the “Effective Date”);
     NOW, THEREFORE, in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Company and Executive agree as follows:
     1. Stay Bonus. The Company shall pay and Executive shall receive a stay
bonus of $150,000, less applicable withholding (the “Stay Bonus”), payable on
the business day next succeeding the Effective Date. Notwithstanding the
foregoing, the Stay Bonus will be reduced to the extent that it would constitute
an “excess parachute payment” within the meaning of Section 280G of the Internal
Revenue Code of 1986, as amended (the “Code”), and the regulations thereunder.
If an amount in excess of the limit set forth in this Section 1 is paid to
Executive, Executive must repay the excess amount to the Company upon demand,
with interest at the rate provided in Code Section 1274(b)(2)(B). Executive and
the Company agree to cooperate with each other reasonably in connection with any
administrative or judicial proceedings concerning the existence or amount of any
“excess parachute payment” that may be payable hereunder. The determination of
whether any payment hereunder would constitute an “excess parachute payment”
under Code Section 280G and the regulations thereunder shall be made by the firm
of independent certified public accountants regularly retained by the Company to
assist the Company on income tax matters, and if such firm is unable or
unwilling to assist the Company in such matter, then by any other firm of
independent certified public accountants selected by the Company.
     2. Exclusive Bonus. Other than with respect to payment of merger
consideration for shares of Common Stock, if any, held by Executive and payment
for options, if any, held by

 



--------------------------------------------------------------------------------



 



Executive and cancelled in connection with the Company Sale Event, payment of
the Stay Bonus shall be in lieu of any other bonus or other consideration
payable by the Company to Executive arising from the Company Sale Event,
including any change-in-control payment whether payable solely as a result of a
Company Sale Event or similar transaction or termination of Executive’s
employment or diminution of Executive’s responsibilities in connection with or
within a specified period following consummation of a Company Sale Event or
similar transaction.
     3. Expiration. This Agreement shall terminate if a Company Sale Event is
not consummated on or prior to September 30, 2007; provided, however, that if on
September 30, 2007, the Company is a party to an agreement providing for a
Company Sale Event, this Agreement shall terminate if a Company Sale Event is
not consummated on or prior to December 31, 2007. Notwithstanding the foregoing,
this Agreement shall terminate, and Executive shall cease to be entitled to
receive the Stay Bonus, immediately upon Executive’s voluntary separation from
employment with the Company, or upon the Company’s termination of Executive’s
employment for cause, at any time prior to the Effective Date. As used herein,
termination of employment “for cause” shall mean termination because of any act
involving Executive’s personal dishonesty, willful misconduct, breach of
fiduciary duty involving personal profit, failure to carry out ordinary employee
duties or lawful directives and policies of the Company’s Board of Directors or
any committee thereof, willful violation of any law, rule, regulation or court
order (other than minor traffic violations or similar offenses punishable by
less than six months imprisonment), commission of an act involving moral
turpitude that brings the Company into public disrepute or disgrace or causes
material harm to the customer relations, operations or business prospects of the
Company or the entry of an order of debarment against Executive from
participation in programs funded by any governmental entity or in the award of
any government contract..
     4. Continued Employment. Nothing in this Agreement shall confer upon
Executive the right to continue employment with the Company for any period of
specific duration or interfere with or otherwise restrict in any way the rights
of the Company or of Executive, which rights are hereby expressly reserved by
each, to terminate Executive’s employment at any time for any reason, with or
without cause.
     5. Counterparts. This Agreement may be executed counterparts, each of which
will constitute an original and all of which, when taken together, will
constitute one agreement.
     6. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of North Carolina without regard to any
choice or conflict of laws provisions.

2



--------------------------------------------------------------------------------



 



     IN WITNESS HEREOF, each the parties, with the undersigned Chairman of the
Compensation Committee of the Company’s Board of Directors doing so by authority
duly given, have executed this Agreement effective as of the date first set
forth above.

                  /s/ Tammy Francis       Tammy Francis              WELLCO
ENTERPRISES, INC.
      By:   /s/ John D. Lovelace         John D. Lovelace        Chairman,
Compensation Committee of the Board of Directors     

3